Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-18, as originally filed 12/04/20, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020, 10/07/2021, 11/12/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-3, 6-15 and 17 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being clearly anticipated by Niekrasz et al. US 4691486 A (Niekrasz).
As per claim 1 Niekrasz teaches a corner connector (ley element 20a, FIG. 5) for connecting two hollow profile spacers of insulating glazing units, comprising 
a first leg (upward extending leg 24, FIG. 5) and a second leg  (leftward extending leg 24, FIG. 5), which are connected to one another via a corner region (intermediate bite section 25, FIG. 5), and 
a first electrical supply line (wire 35, FIG. 5), 
wherein  the first leg (upward extending leg 24, FIG. 5) and the second leg  (leftward extending leg 24, FIG. 5) enclose an angle a, where 45<a<120.deg. (see FIG. 5; also in view of FIG. 4, the angle is recognized to be within the claimed range)  
the first leg (upward extending leg 24, FIG. 5), the second leg  (leftward extending leg 24, FIG. 5), and the corner region (intermediate bite section 25, FIG. 5) are formed in one piece (see FIG. 5),  
at least the corner region (intermediate bite section 25, FIG. 5) surrounds the first electrical supply line (wire 35, FIG. 5), and  the first electrical supply line (wire 35, FIG. 5) protrudes out of the corner region (intermediate bite section 25, FIG. 5).  


the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5).  

As per claim 3 Niekrasz teaches the limitation according to claim 1, wherein the first electrical supply line (wire 35, FIG. 5) protrudes only out of the first leg (upward extending leg 24, FIG. 5) and out of the corner region (intermediate bite section 25, FIG. 5).  

As per claim 6 Niekrasz teaches the limitation according to claim 1 and further discloses a polymeric main body (see "corner key elements 20a, 20b preferably are made of plastic" 3:26).  

As per claim 7 Niekrasz teaches the limitation according to claim 1 and further discloses an insulating glazing unit (10, FIG. 4) comprising a first pane (front pane 11, FIG. 4) and a second pane (rear pane 14, FIG. 4), 
a spacer frame (18a, 18b, 18c, 18d FIG. 4) comprising at least one hollow profile spacer (18a, FIG. 4)arranged between the first and second panes, and 
at least one corner connector (ley element 20a, FIG. 5) according to claim 1, wherein  

a secondary sealant ("outer sealant 45" 4:36) is arranged in an outer interpane space between the first pane the second pane, and the spacer frame (see outer sealant 45 "arranged" as claimed, FIG. 2),  
the first electrical supply line (wire 35, FIG. 5) enters a glazing interior between the first pane, the second pane, and the spacer frame (18a, 18b, 18c, 18d FIG. 4) through an exit opening (opening 42, FIG. 4) in the spacer frame (18a, 18b, 18c, 18d FIG. 4),
the first electrical supply line (wire 35, FIG. 5) makes electrically conductive contact with an electrically switchable functional element (bussbars 32, FIG. 4) in the glazing interior, and  
the first electrical supply line (wire 35, FIG. 5) protrudes exclusively through the secondary sealant ("outer sealant 45" 4:36).

As per claim 8 Niekrasz teaches the limitation according to claim 7, wherein the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5) and enters a hollow chamber of the hollow profile spacer (FIG. 5).

As per claim 9 Niekrasz teaches the limitation according to claim 7, wherein the electrically switchable functional element (bussbars 32, FIG. 4) has a first conductor surface and a separate second conductor surface, the first conductor 
the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5) and enters a hollow chamber of the hollow profile spacer (FIG. 5), and the second electrical supply line protrudes out of the second leg (leftward extending leg 24, FIG. 5) and enters a hollow chamber of the hollow profile spacer (FIG. 5).  

As per claim 10-11 Niekrasz teaches the limitation according to claim 1 and further discloses a double corner connector (20a, 20b, FIG. 4) comprising two corner connectors (20a, 20b, FIG. 4) the two corner connectors  are connected in the corner region via a web (see 25 between 11 and 12 and implied between 12 and 14, FIG. 3); such that a groove for receiving a pane (12, FIG. 2) is formed.  

As per claim 12 Niekrasz teaches the limitation according to claim 10, wherein the first electrical supply line  (wire 35, FIG. 5) enters the groove through an exit opening (aperture 40, FIG. 3).  

As per claim 13 Niekrasz teaches the limitation according to claim 11 and further discloses a first pane (front pane 11, FIG. 3), a second pane (middle pane 12, FIG. 3), and a third pane (14, FIG. 2), 

the first pane and the second pane are connected in a leakproof manner to the spacer frame (18a, 18b, 18c, 18d FIG. 4) via a primary sealant ("primary sealant 29", 3:37),  
a secondary sealant ("outer sealant 45" 4:36) is arranged in an outer interpane space between the first pane, the second pane, and the spacer frame (18a, 18b, 18c, 18d FIG. 4), 
the groove of the double spacer and the groove of the double corner connector form a circumferential groove (see for example "circumferential" FIG. 4), into which the third pane is inserted,  
the third pane includes an electrically switchable functional element (bussbars 32, FIG. 4) and the first electrical supply line (wire 35, FIG. 5) makes electrically conductive contact with the electrically switchable functional element (bussbars 32, FIG. 4), and  
the first electrical supply line (wire 35, FIG. 5) protrudes exclusively through the secondary sealant ("outer sealant 45" 4:36).  

As per claim 14 Niekrasz teaches the limitation according to claim 13, wherein the first electrical supply line (wire 35, FIG. 5) makes electrically conductive contact (FIG. 4) in the groove with the electrically switchable functional element (bussbars 32, FIG. 4).  

As per claim 15 Niekrasz teaches the limitation according to claim 1, and further discloses a method comprising utilizing a corner connector (element 20a, FIG. 5) according to claim 1 in an insulating glazing units (glass assembly 10, FIG. 4) including an electrically switchable functional elements (see bussbars 32, 34 and bussbar leads 35, 36, 38, FIG. 4; these are recognized as "switchable functional elements" as broadly claimed because they can be switched on or off).  

As per claim 17 Niekrasz teaches the limitation according to claim 10 in an insulating glazing unit including an electrically switchable functional element (bussbars 32, FIG. 4).  



Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niekrasz.
As per claim 4-5 Niekrasz teaches the limitation according to claim 1, wherein the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5) and the second leg (see two legs of 20a on the right of FIG. 4, proximate characters 35, 41, 15, 18), and the corner connector at least surrounding one second electrical supply line (positive lead wires 35, 36, FIG. 7).  
In other words, the examiner's position is that Niekrasz inherently has "the first electrical supply line protrudes out of the first leg and the second leg" as shown by the use of the element 20a in FIG. 5 and in three corners of the middle element of FIG. 4; and further the corner connector at least surrounding one second electrical supply line as shown by the use of multiple lines in FIG. 7.
However, in the alternative, if Niekrasz does not disclose that the first electrical supply line protrudes out of the first and second leg and further the corner connector surrounds a second electrical supply line, then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the assembly of Niekrasz by including the use of both legs to allow the first electrical supply line to protrude from each of two legs in order to use the corner element as a midpoint between two bus bars and further to .


As per claim 16 and 18, Niekrasz teaches the limitation according to claim 15 and 17 but fails to explicitly disclose:
the insulating glazing unit includes an SPD, a PDLC, an electrochromic, or an electroluminescent functional element.
DeMiglio teaches such a claimed technology, specifically:
the insulating glazing unit includes an SPD, a PDLC, an electrochromic, or an electroluminescent functional element (see " the electrically controllable optically active material is selected from the group consisting of an electrochromic material and a suspended particle material" Cl. 26)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Niekrasz by substituting switchable glazing as taught by DeMiglio in order to enable selective privacy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown US 20130157493 A1 teaches a use for a supply line on opposite sides of a corner connector capable of informing a skilled artisan constructing the assembly of Niekrasz
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/




/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635